jfourtlj Court of
                                            gntomo,

                                           April 29,2013

                                         No. 04-13-00199-CR


                                         Jorge MARTINEZ,
                                             Appellant

                                                 v.



                                      The STATE of Texas,
                                              Appellee


                  From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR1083
                          Honorable Mary D. Roman, Judge Presiding

                                           ORDER

       On April 22, 2013, the court reporter in this case filed a notice of late record stating that
appellant is not entitled to appeal without paying the fee for the reporter's record, and appellant
has failed to pay the fee for the reporter's record or make arrangements to pay the fee for the
reporter's record. The court reporter's notice of late record is NOTED.

        Furthermore, on April 5, 2013, we issued an order warning appellant that this appeal will
be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d), unless a trial court
certification showing that appellant has the right to appeal is made part of the appellate record by
May 6,2013. The April 5, 2013, order suspends all appellate deadlines until further order of this
court.




                                                      Karen Angelini, JustioJ/

                             REOF, I have hereunto set my/iand and afjnxed the seal of the said
                             il, 2013.



                                                         Kefth E. Hottle
                                                         Clerk of Court